[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
The plaintiff, Beekman Beavers has appealed the decision of the defendant, Board of Tax Review of the Town of Salisbury, rejecting his appeal from the assessment on the lists of October 1, 1980 and 1981 of a sixty-six acre parcel of land located westerly of Indian Mountain Road. The assessor valued the property at 100% as follows:
1.84 acres — primary site            $ 64,000.00
5.00 acres — secondary site            50,000.00
    59.16 acres — undeveloped land         266,220.00 ------------- $380,220.00
The expert called by the plaintiff, Bruce T. Grannan valued the property at $1,752.00 per acre for a rounded off figure of $115,000.00. The town's expert, Lauren J. Elliott valued the property at $231,000.00. This property in the subject years was considered by the town to be non-buildable due to no acres in Salisbury. This defect has now been remedied so the only years in controversy are 1990 and 1991. It is noted that the town's approval is based upon a valuation for a primary building site and a secondary building site. Hence in the years in question, the property was considered non buildable, these valuations are improper and must be rejected.
Two of the three comparable sales used by the town appraiser were to the United States of America and therefore may not qualify as arms length transactions. Comparable number one is a parcel of similar size and is subject to the same disability of non buildability due to lack of access in Salisbury. The price per acre of this sale was $972.00 in 1987.
The comparable used by the plaintiff's expert was also of similar size and sold at a price per acre of $2,608.00, adjusted by Mr. Grannan to $1,752.00 per acre.
In view of the similarity of the defendant's number one comparable, the court could find the true actual value to be $1,000.00 per acre. However, the plaintiff having presented evidence of $1,752.00 per acre, the courts finds the true actual value to be $115,000.00 for the years 1990 and 1991 with a 70% value of $80,500.00. CT Page 10535
Judgment may enter accordingly sustaining the appeal.
PICKETT, J.